Case 4:18-cv-02869 Document 152-4 Filed on 07/13/20 in TXSD Page 1 of 2




              EXHIBIT D
     Case 4:18-cv-02869 Document 152-4 Filed on 07/13/20 in TXSD Page 2 of 2


                                    TEXAS CREDIT LETTER
            Published Weekly by the Texas Office of Consumer Credit Commissioner • 2601 N Lamar Blvd • Austin, TX 78705-4207


 Volume 39, Number 52, June 23, 2020                                                                       ISSN 0738-6877

                                             NOTICE OF RATE CEILINGS
    The Consumer Credit Commissioner of Texas has ascertained the following rate ceilings by use of the formulas and
methods described in Sections 303.003, 303.009 and 304.003, TEX. FIN. CODE.

                                                                                   Effective Period       Consumer (1)/Agricultural/   Commercial (2)
Types of Rate Ceilings                                                           (Dates are Inclusive)   Commercial(2) thru $250,000   over $250,000
Weekly Rate - Sec. 303.003 and 303.009, TEX. FIN. CODE                           06/29/20-07/05/20                18.00%                 18.00%
Judgment Rate - Sec. 304.003, TEX. FIN. CODE                                     07/01/20-07/31/20                 5.00%                  5.00%
(1)Credit   for personal, family, or household use. (2)Credit for business, commercial, investment, or other similar purpose.

Issued in Austin, Texas this the 22nd day of June 2020.
